In a negligence action, which culminated in a $25,000 settlement during a new trial ordered by this court (17 A D 2d 656), the trial counsel for plaintiff on the first trial appeals from an order of the Supreme Court, Nassau County, dated February 6, 1963, which denied his motion to fix an attorney’s lien, quantum meruit, upon the proceeds of such settlement. Order affirmed, with $10 costs and disbursements. Appellant had been retained as trial counsel by plaintiff’s attorney of record. Trial counsel is not entitled to a charging lien under section 475 of the Judiciary Law (see Matter of Sebring, 238 App. Div. 281, 288 and eases cited therein). Kleinfeld, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.